DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/22 has been entered.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 11, 13, 14, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Alley et al. (US Publication Number 2017/0147367, hereinafter “Alley”).

5.	As per claim 11, Alley teaches a Highway Addressable Remote Transducer (HART)-enabled device (figure 5), comprising: a Universal Asynchronous Receiver-Transmitter (UART) TXD communication line (output of 106 to data path, figure 5); a UART RXD communication line (input of 106 from data path, figure 5); and a Highway Addressable Remote Transducer (HART) modem (502, modem, figure 5) coupled to UART TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5), wherein the HART modem is configured to support UART and non-UART communications using the UART TXD and RXD communication lines (paragraphs 78 – 81) and a digital-to-analog converter (DAC) coupled to the HART modem via the UART TXD and RXD communication lines (DAC/HART coupling, figure 5).  

6.	As per claim 18, Alley teaches a current loop transmitter module (paragraphs 5, 53 and 54, current loop/IO channel), comprising: a microcontroller (MCU) (106, figure 5); a converter configured to convert analog signals to digital signals (paragraph 55 ADC) or to convert digital signals to analog signals (DAC, paragraph 63); a Highway Addressable Remote Transducer (HART) modem (502, figure 5) coupled to the MCU and the converter via Universal Asynchronous Receiver-Transmitter (UART) TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5); and a break extension protocol controller (paragraph 61) coupled to or included with the HART modem and configured to support Universal Asynchronous Receiver-Transmitter (UART) and non- UART communications between the HART modem and the MCU and between the HART modem (paragraphs 78 – 81) and the converter using the UART TXD and RXD communication lines (paragraph 68).  

7.	As per claim 13, Alley teaches a device, further comprising an analog-to-digital converter (ADC) coupled to the HART modem via the UART TXD and RXD communication lines (via 106, from 502 to ADC, figure 5). 
 
8.	As per claim 14, Alley teaches a device, wherein the HART modem is configured to support UART and non-UART communications based on a break extension protocol and the UART TXD and RXD communication lines (paragraph 61).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alley et al. (US Publication Number 2017/0147367, hereinafter “Alley”) in view of Westfield et al. (US Publication Number 2004/0184517, hereinafter “Westfield”).

11.	As per claim 1, Alley teaches a current loop (paragraphs 5, 53 and 54, current loop/IO channel), comprising: a receiver assembly (118, figure 1, paragraph 57); a transmitter assembly (126, figure 1, paragraph 57); a first conductor (108, figure 1) between the receiver assembly and the transmitter assembly (paragraph 54, conductor adequately situated between receiver and transmitter); and a second conductor (106, figure 1) between the receiver assembly and the transmitter assembly to complete the current loop (paragraph 54, completion of loop), wherein the transmitter assembly includes: a Highway Addressable Remote Transducer (HART) modem (paragraph 15); a component in communication with the HART modem via a partial set of Universal Asynchronous Receiver-Transmitter (UART) communication lines (paragraph 31, HART modem in communication with UART); and a break extension protocol controller (paragraph 61) coupled to or included with the HART modem and configured to support UART and non-UART communications between the HART modem and the component using the partial set of UART communication lines (paragraph 78, figure 5, elements 502 HART modem and 504 UART).  
Although Alley teaches the connectivity between the HART modem and controller with associated signals it does not appear to explicitly disclose a first and second wire coupled to the receiver assembly and transmitter assembly.

However, Westfield discloses a first and second wire coupled to the receiver assembly and transmitter assembly (two-wire transmitter receiver configuration 104 and 106 creating a loop, figure 1, paragraphs 25 - 28).
Alley and Westfield are analogous art because they are from the same field of endeavor HART modem configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alley and Westfield before him or her, to modify the communication lines of Alley to include the two-wire structure of Westfield because the wiring structure can be seen in the overall structure of Alley (via figure 7) which would allow for a more detailed elaboration of the communication lines.
One of ordinary skill would be motivated to make such modification in order to enhance transmitter functionality (paragraphs 2 – 5). Therefore, it would have been obvious to combine Westfield with Alley to obtain the invention as specified in the instant claims.

12.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 2, Alley teaches a current loop, wherein the partial set of UART communication lines consist of UART TXD and RXD communication lines (TXD and RXD lines seen from 502 to 504, figure 5).  

13.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 3, Alley teaches a current loop, wherein the HART modem and the break extension protocol controller are components of a HART-enabled smart transmitter module (paragraph 61)

14.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 4, Alley teaches a current loop, wherein the HART modem and the break extension protocol controller are components of a HART-enabled current input module (paragraph 91).  

16.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 5, Alley teaches a current loop, wherein the break extension protocol controller is configured to detect a break condition on the partial set of UART communication lines to support UART and non-UART communications between the HART modem and the component (paragraphs 78 – 81).  

16.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 9, Alley teaches a current loop, wherein the component comprises a microcontroller (MCU) (106, figures 1 and 5).  

17.	Alley modified by the teachings of Westfield as seen in claim 1 above, as per claim 10, Alley teaches a current loop, wherein the component comprises an analog-to-digital converter (ADC) (414 ADC, figures 4 and 5) or a digital-to-analog converter (DAC) (410, figures 4 and 5).
  
Allowable Subject Matter
17.	Claims 6 – 8, 15 – 17, and 19 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
18.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive. The arguments directed to a break extension protocol are not persuasive with respect to the independent claims. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The independent claims merely recite a controller with the label of break extension however do not go into the details of what such a protocol entail.  However, to enhance compact prosecution the Examiner recognizes the inventive concept of the claims as a whole including details of the break extension protocol seen in the dependent claims and has accordingly withdrawn the prior art rejection with only and objection remaining for being dependent on a rejected claim.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatori/Eryurek/O’Brien have teachings of two-wire transmitter configuration with respect to a HART modem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184